237 West 35th Street, Suite 1101 New York, NY 10001 February 25, 2011 VIA EDGAR AND FEDERAL EXPRESS Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 100 F. Street, NE Washington, DC 20549-3628 Attn:Maryse Mills-Apenteng, Special Counsel Re: Answers Corporation Preliminary Proxy Statement on Schedule 14A Filed on February 17, 2011 File No. 001-32255 Dear Ms. Mills-Apenteng: Reference is made to the above referenced Preliminary Proxy Statement of Answers Corporation. Answers Corporation acknowledges that: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Caleb A. Chill Caleb A. Chill, Esq. Vice President, General Counsel and Corporate Secretary Answers Corporation
